       Case 1-19-44751-cec            Doc 61       Filed 12/03/19    Entered 12/03/19 16:20:19




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re                                                               Chapter 11

        1934 Bedford, LLC,                                          Case no. 19-44751

                                    Debtor.
--------------------------------------------------------x

                 OBJECTION TO DEBTOR’S USE OF CASH COLLATERAL

                 1930 Bedford Avenue LLC (“Mortgagee”), the holder of first mortgages on the

property owned by 1934 Bedford, LLC (the “Debtor”) at 1930-1934 Bedford Avenue, Brooklyn,

New York (the “Property”), as and for its objection to the Debtor’s motion for cash collateral

use, collect rents and operate the Property, respectfully represents as follows:

    (a) The motion’s condemnation of the Mortgagee’s Principals’ religious observance is a
        sanctionable ploy to distract attention from Debtor’s principal’s cash collateral
        conversion, his refusal to negotiate cash collateral terms, and his disregard for the
        law and orders of this Court,

    (b) Bankruptcy Courts routinely sanction those responsible for unauthorized cash
        collateral use, and

    (c) Since the Debtor cannot be trusted with the Property’s rental income, the
        Mortgagee suggests competent, affordable disinterested third-party property
        management.

                                               BACKGROUND

                 1.       On August 2, 2019, an involuntary petition was filed against the Debtor

under section 303 of the Title 11 of the United States Code, 11 U.S.C. “101 et seq. (the

“Bankruptcy Code”) by Simply Brooklyn Realty asserting an $18,000 claim, HTC Construction

Management, Inc. asserting a $100,000 claim, and HTC Plumbing, Inc. asserting a $25,000

claim (the “Petitioners”).
      Case 1-19-44751-cec         Doc 61     Filed 12/03/19     Entered 12/03/19 16:20:19




               2.      The Debtor owns the real property located at 1930-1934 Bedford Avenue,

Brooklyn, New York (the “Property”) pictured below:




               3.      The Property is a seven-story and cellar, elevator, mixed use rental

building containing community facilities in the cellar, first and second floors, thirty-eight (38)

apartments on the upper floors, and a 19-car parking garage. The gross building area is 59,212

square feet and the net rentable area is 50,187 square feet. When fully leased, the rent roll

indicates aggregate rents of $2,436,744 per year, or more than $200,000 per month.




                                                  2
     Case 1-19-44751-cec        Doc 61     Filed 12/03/19     Entered 12/03/19 16:20:19




               4.     According to the cover letter to an appraisal the Debtor has not produced,

the Property value is $38,600,000.

               5.     The Mortgagee holds first mortgages in the principal amount of

$15,000,000. As set forth in Mortgagee’s September 19, 2019 proof of claim, the total amount

due as of September 12, 2019 is $18,809,274. Per diem 24% interest accrues at $10,000 per day.

The Mortgagee’s June 3, 2019 foreclosure complaint (“Foreclosure Complaint”), a copy of

which is annexed to the Proof of Claim, identified additional secured claims of record against the

Property totaling about $1,686,812. Secured claims thus total approximately $20,377,000. The

Debtor’s schedules disclose unsecured claims totaling $8,641,000, $8,500,000 is claimed by

Nikol Von Lavrinoff, the Debtor’s principal.

               6.     Besides the Property, the only other assets identified as having value are

$24,655 of cash on hand on the petition date and machinery and equipment valued at $65,000.

               7.     The $1,686,812 secured lien filed against the Property on about August

29, 2018 was an event of default under the Mortgages. The Maturity Date in each note (“Notes”)

annexed to the Proof of Claim is February 28, 2019.

               8.     The Mortgagee commenced its Foreclosure Action on June 3, 2019 and

promptly sought the appointment of a receiver.

               9.     By order dated June 11, 2019 (the “Receiver Order,”), the Supreme Court

appointed the Receiver to take possession of the Property and the rental income.

               10.    On June 23, 2019, the Debtor requested an emergency order to show cause

for injunctive relief vacating the Receiver Order pending determination of the Debtor’s motion to

vacate.

                                                 3
      Case 1-19-44751-cec         Doc 61     Filed 12/03/19     Entered 12/03/19 16:20:19




               11.     The Supreme Court denied the application for injunctive relief and set the

matter down for a hearing on the merits. The Debtor appealed both the Receiver Order and the

denial of injunctive relief. On June 27, 2019, the Appellate Division affirmed the Receiver

Order. On July 10, 2019, the Supreme Court denied the Debtor’s order to show cause on the

merits.

               12.     Meanwhile, on June 17, 2019 the Debtor sued the Mortgagee in a special

proceeding under RPL § 274-to compel the Mortgagee to retract is prior payoff letter and replace

it with a payoff letter that did not include default interest and other charges. The Debtor falsely

argued that it had received oral default waivers, despite the loan documents prohibition on oral

waivers to preclude such self-serving arguments. The Debtor falsely argued further that the

Mortgagee failed to give default notices, despite there being no obligation in the loan documents

to give notice of unauthorized subordinate liens.

               13.     On August 2, 2019, the Receiver filed his bond. The same day, certain

petitioners filed this bankruptcy as an involuntary case.

               14.     According to the Schedules, after the Debtor stopped paying the

Mortgagee, Mr. Lavrinoff and transferred $313,024 to himself, $88,024 allegedly for “Loan

Repayment,” and $225,000 for “Salary.”

               15.     At a hearing on September 12, 2019 on the Mortgagee’s motion to permit

the Receiver to take possession, it became clear that the involuntary filing was collusive so the

Debtor could avoid filing a voluntary petition. The Debtor consented to an order for relief and

stated that it would try to reach a consensual agreement with the Mortgagee to use cash collateral

to avoid the installation of the Receiver.


                                                 4
      Case 1-19-44751-cec        Doc 61     Filed 12/03/19     Entered 12/03/19 16:20:19




               16.    The same day, the Mortgagee sent the Debtor terms for use of cash

collateral. The Debtor never responded to those terms.

               17.    On October 7, 2019, the Debtor sent the Mortgagee a proposed cash

collateral budget, a copy of which is annexed hereto as Exhibit A. The Mortgagee responded by

email dated October 10, 2019 (Exhibit B), objecting, absent documentation, to outsized $17,000

monthly payments to insiders for “salary” besides property management fees, large office fees

for insiders, and other items that appeared inflated and for insiders. The Debtor never responded.

               18.    On November 3, 2019, the Debtor requested use of $2,400 of cash

collateral for urgent repairs (Exhibit C). The Mortgage responded that it would answer after the

Debtor disclosed the balance in the DIP account.

               19.    On November 20, 2019, the Debtor filed its October 2019 operating report

(Exhibit D). The report shows that the Debtor made unauthorized cash collateral expenditures

totaling $19,091, $12,221 of which appears to have been disbursed to insiders for salaries and

fees, as against only $77,788 of rental income.

               20.    The last mortgage payment was in January. Since that time, the Debtor

has been collecting rent, but as of October 1, 2019, the Debtor had no money in the bank. The

Debtor refuses to account, despite this Court’s direction at the last hearing. Meanwhile interest

is accruing a $300,000 per month.




                                                  5
      Case 1-19-44751-cec         Doc 61    Filed 12/03/19     Entered 12/03/19 16:20:19




   (a) The motion’s condemnation of the Mortgagee’s Principals’ religious observance is a
       sanctionable ploy to distract attention from Debtor’s principal’s cash collateral
       conversion, his refusal to negotiate cash collateral terms, and his disregard for the
       law and orders of this Court


               21.     On November 25, 2019, the Debtor filed hundreds of pages of pleadings

seeking use of cash collateral.

               22.     In none of those hundreds of pages did the Debtor disclose the $300,000

paid to insiders before the involuntary petition, nor the $19,091 of unauthorized payments in

October, nor whether those unauthorized payments continued into November, nor payments to

insiders during the involuntary gap period. Consistent with its prior practice, the Debtor’s

motion does not disclose how much money is in the DIP account. To do so would red flag that

the Debtor converted the November rental income.

               23.     The motion discloses no specific emergency payments that must be paid

forthwith or the consequences of failing to pay. Since the Debtor appears to have been paying

bills without authorization until now, it would be unusual for there to be a true emergency that

could not wait the minimum 15-day minimum notice period, or that the Mortgagee would not

agree to pay to avoid an emergency hearing during the shortened Thanksgiving week.

               24.     To be clear, the Debtor did not contact the Mortgagee before making the

emergency motion to inform the Mortgagee of any particular expenses that must be paid to avoid

termination of essential services. The Debtor’s undifferentiated “Bills Outstanding Now”

includes $11,680 for October “payroll,” although according to the October operating statement,

the Debtor already paid $6,640 for “payroll” in October without authorization. The Debtor

represents that the same amount is due for November, which suggests that the Debtor has already

paid $6,640 in November as well.
                                                 6
      Case 1-19-44751-cec         Doc 61     Filed 12/03/19     Entered 12/03/19 16:20:19




               25.     On the use of cash collateral generally, the Debtor did not disclose that it

failed to respond to the Mortgagee’s proposed cash collateral terms, failed to respond to the

Mortgagees questions on the budget and failed to respond to the Mortgagee’s question as to how

much money the Debtor held in its DIP account so the Mortgagee could respond to the Debtor’s

request for emergency use.

               26.     The Debtor’s budget does not disclose how much of the payroll,

management and “Misc.” line items proposed to be paid are insider payments. The budget does

not disclose why the rental income for October, as reflected on the operating report, was about

$78,000, but December rent is projected to be $120,000.

               27.     The Debtor’s budget does not disclose that it renders this Court’s order

that the Debtor pay contract rate interest not feasible. Instead of proposing to use the rents solely

to preserve and protect the property, the Debtor budgeted $80,757 for a reserve to be paid as

commitment fees to potential lenders.

               28.     The Debtor blithely assumes that any challenge to cash collateral use is

frivolous due to the alleged existence of a “handsome” equity cushion. The Mortgagee is not

sure how handsome that cushion still is. The Debtor did not attach the entire December 2018

appraisal upon which it relies, only the summary pages. The Mortgagee suspects, however, that

the appraisal was based on upon a potential $200,000 rent roll. But the October operating report

discloses only $78,000 of rental income. Since the Debtor has not disclosed the contents of the

appraisal, the Mortgagee cannot compare the expected expenses to the actual expenses. It is

unlikely that the appraisal has a line item for salary for the Debtor’s principal. These items affect

value. Particularly with default interest accruing at $10,000 per day.



                                                  7
      Case 1-19-44751-cec         Doc 61     Filed 12/03/19     Entered 12/03/19 16:20:19




               29.     In summary, the motion is silent on its disregard for the Debtor’s illegal

use of cash collateral since this case commenced, payments to insiders before and after this case

commenced, the Debtor’s failure to respond to the Mortgagee’s attempts to negotiate cash

collateral terms, the Debtor’s failure to specify the nature of the emergency requiring an order to

show cause, or even the Debtor’s attempt to negate this Court’s Order that the Debtor pay the

Mortgagee interest commencing December 1, 2019.

               30.     Instead of focusing on the rules governing use of cash collateral for a

limited liability company in bankruptcy, the Debtor submitted a lengthy self-serving diatribe

seeking sympathy based on its managing member’s person family issues, his distorted perception

of debt collection under Jewish law as opposed to New York law, and condemnation of

Mortgagee’s principals’ Jewish religious observance.

               31.     The Debtor’s fixation on the religious beliefs of the Mortgagee’s

principals and members of their families (including stalkerish photographs) is improper and

sanctionable harassment under Rule 9011. Together with his conversion of the rents, his

collusive involuntary filing, and his refusal to follow this Court’s orders, the Debtor’s principal is

not trustworthy enough to operate the Property.

(b)    Bankruptcy Courts routinely sanction those responsible for unauthorized cash
       collateral use


               32.     Section 363(a) of the Bankruptcy Code defines “cash collateral” as

       [C]ash, negotiable instruments, documents of title, securities, deposit accounts, or
       other cash equivalents whenever acquired in which the estate and an entity other
       than the estate have an interest and includes the proceeds, products, offspring,
       rents, or profits of property and the fees, charges, accounts or other payments for
       the use or occupancy of rooms and other public facilities in hotels, motels , or
       other lodging properties subject to a security interest as provided in section 552(b)

                                                  8
      Case 1-19-44751-cec         Doc 61     Filed 12/03/19      Entered 12/03/19 16:20:19




        of this title, whether existing before or after the commencement of a case under
        this title.

               33.     The Debtor acknowledges that the Mortgagee has a first priority security

interest in the Cash Collateral. The post-petition effect of that interest is governed by section

552(b) of the Bankruptcy Code, which states:

        Except as provided in sections 363, 506(c), 522, 544, 545, 547, and 548 of this
        title, if the debtor and an entity entered into a security agreement before the
        commencement of the case and if the security interest created by such security
        agreement extends to property of the debtor acquired before the commencement
        of the case and to proceeds, products, offspring or profits of such property, then
        such security interest extends to such proceeds, products, offspring, or profits by
        the estate after the commencement of the case to the extent provided in such
        security agreement and by applicable non-bankruptcy law, except to any extent
        that the court, after notice and a hearing and based on the equities of the case,
        orders otherwise.

               34.     The Mortgagee’s interest extends to the post-petition rent generated by

such property under section 552(b)(2) of the Bankruptcy Code, which states, at its pertinent

parts, that:

        . . . [I]f the debtor entered into a security agreement before the commencement of
        the case and if the security interest created by such security agreement extends to
        property of the debtor acquired before the commencement of the case and to
        amounts paid as rents of such property or the fees, charges, accounts, or other
        payments for the use or occupancy of rooms and other public facilities in hotels,
        motels , or other lodging properties, then such security interest extends to such
        rents and such fees, charges, accounts, or other payments acquired by the estate
        after the commencement of the case to the extent provided in such security
        agreement, except to any extent that the court, after notice and a hearing and
        based on the equities of the case, orders otherwise.

               35.     Accordingly, the Mortgagee possesses a valid lien over the Cash

Collateral.

               36.     Generally, a debtor in possession, after notice and a hearing, may use, sell

or lease property of the estate. 11 U.S.C. § 363(b). However, under section 363(c)(2) of the

                                                  9
      Case 1-19-44751-cec         Doc 61      Filed 12/03/19     Entered 12/03/19 16:20:19




Bankruptcy Code, a debtor-in-possession may not use, sell, or lease cash collateral unless each

entity that has an interest in such cash collateral consents, or the court, after notice and a hearing,

authorizes such use, sale, or lease under that section.

               37.     The Mortgagee has not consented to the Debtor’s use of cash collateral

except to pay Debtor’s counsel a $20,000 retainer and insurance on November 26, 2019, nor has

the court authorized any such use, except to make interest payment to the Mortgagee

commencing December 1, 2019.

               38.     But the October operating report discloses unauthorized cash collateral use

for October, and the Debtor’s application for emergency use of cash collateral suggests that such

unauthorized use continues, including substantial amounts paid to insiders. This improper

conduct alone is grounds for denying any request for Cash Collateral use that Debtor may file.

See e.g., In re Williams, 61 B.R. 567, 575 (Bankr. N.D. Tex. 1986).

               39.     The Debtor should not be rewarded for violating the law. Marathon

Petroleum Co., LLC v. Cohen (In re Delco Oil, Inc.), 599 F.3d 1255, 1257 (11th Cir. 2010)

(holding unauthorized use of cash collateral violates section 363(c)(2) of the Bankruptcy Code

and constitutes an avoidable transfer under section 549 of the Bankruptcy Code).

               40.     As stated by the Court in In re Four Seasons, 263 B.R. 764, 768-769

(Bankr. E.D. Tex. 2001):

       The Bankruptcy Code could not be more explicit as to the duty imposed upon a
       debtor-in-possession to account for a creditor's cash collateral. A debtor-in-
       possession is absolutely prohibited from using cash collateral unless it obtains the
       consent of the affected secured creditor or an authorization from the bankruptcy
       court. In the absence of such consent or authorization, a debtor-in-possession is
       under an absolute obligation to segregate and to account for all such cash
       collateral. These principles are not subject to dispute. (citations omitted).


                                                  10
      Case 1-19-44751-cec       Doc 61      Filed 12/03/19     Entered 12/03/19 16:20:19




               41.    Bankruptcy Courts, therefore, may impose sanctions for those responsible

for unauthorized cash collateral use. E.g., Midwest Properties No. Two v. Big Hill Inv. Co., 93

B.R. 357, 362 (N.D. Tex. 1988); In re AG Service Centers, L.C., 239 B.R. 545, 552 (Bankr.

W.D. Mo. 1999).

               42.    By way of contrast, a party with an interest in cash collateral is entitled to

adequate protection of that interest under sections 361 and 363(e) of the Bankruptcy Code.

               43.    The Debtor has refused to negotiate use of cash collateral and has refused

to account for rents since it stopped paying the Mortgage in February. The Debtor appears to

have permitted its managing member to convert sizable amounts of cash collateral both before

and during this case. The Debtor’s misconduct cannot be excused by ignorance. At status

conferences, the Court instructed the Debtor not to use cash collateral absent the Mortgagee’s

consent, and Debtor’s counsel repeatedly reassured the Court that the Debtor would not. Despite

the Court’s admonitions (and presumably counsel’s repeated instructions) the Debtor refused to

follow the rules.

               44.    The Mortgagee is justifiably concerned that further Court orders will be

ineffective.

(c)    Since the Debtor cannot be trusted with the Property’s rental income, the
       Mortgagee suggests competent, affordable disinterested third-party property
       management.


               45.    The Mortgagee respectfully suggests that to adequately protect the

Property, management should be transferred to a competent affordable disinterested management

company. Assuming the Debtor is unwilling to consent to such relief, the Mortgagee’s

mortgages permit the Mortgagee to insist on it.

                                                  11
      Case 1-19-44751-cec         Doc 61     Filed 12/03/19     Entered 12/03/19 16:20:19




               46.     Paragraph 21 of both the Mortgagee’s $7,000,000 building mortgage and

the $8,000,000 land mortgage (Exhibits E and F respectively) each provide for an assignment of

leases of rents in subsection (a) and for the Mortgagee to take possession and operate the

Property under subsection (b). Subsection (b) states in pertinent part as follows:

       In furtherance of the assignment provided in Paragraph 21 (a), Mortgagor hereby
       grants to Mortgagee the following rights and powers: (i) to enter upon and take
       possession of the Premises; (ii) to demand payment of and collect the rents and
       other amounts payable under Leases, and to demand and enforce performance of
       the terms, covenants and conditions of Leases, by legal proceedings or otherwise;
       (iii) to exercise all of Mortgagor's rights, interests and remedies in and under the
       Leases; (iv) to settle, adjust or compromise the rents and other amounts payable
       under the Leases, and to settle, adjust or compromise any legal proceeding
       brought to collect the rents and other amounts payable thereunder or to obtain
       performance thereof; (v) to prepare, file and sign Mortgagor's name on any proof
       of claim in bankruptcy, or similar document in a similar proceeding, against
       obligors of the Leases; (vi) to endorse the name of Mortgagor upon any payment
       or proceeds of the rents and other amounts payable under the Leases and to
       deposit the same to the account of Mortgagee; (ii) to hold, manage, lease and
       operate the Mortgaged Property as Mortgagee may deem proper; (viii) to make
       necessary capital expenditures; (ix) to apply such rents, income and profits to the
       payment of all charges and expenses of operating the Premises, fees,
       disbursements and expenses of receivers, legal counsel, accountants, managing
       agents and other persons employed in connection with the Mortgaged Property,
       and to the payment of Debt Service, Additional Payments, Deposits, Impositions,
       Insurance Premiums and Transfer Taxes due under this Mortgage; and (x) to do
       all acts and things necessary, in Mortgagee's sole discretion, to carry out any or all
       of the foregoing.

               47.     The Mortgagee seeks to exercise its rights under its mortgages, by hiring

competent management to collect rents from the Debtor’s tenants and use such proceeds to pay

(a) the ordinary and necessary post-petition costs and expenses incurred in the ordinary course of

the operation and maintenance of the Property, (b) the fees required to be paid to the United

States Trustee on a quarterly basis and (c) debt service, to the extent funds are available.

               48.     An information sheet on NYC Management is annexed hereto as Exhibit

G. NYC operates many buildings for prominent clients. The management fee would be 5%,

                                                 12
      Case 1-19-44751-cec         Doc 61     Filed 12/03/19      Entered 12/03/19 16:20:19




substantially less than the Debtor’s management fee, and would save the estate the additional

overlay of the Receiver’s or a trustee’s commission and inevitable professional fees.

               49.     If the Court is unprepared to permit the Mortgagee to place competent

management in control of the Property based on its rights under its mortgages, then the Court

should lift the stay to enforce the Receiver Order.

               50.     Under the Loan Documents and N.Y. Real Property Law§ 254, the

Supreme Court properly entered the Receiver Order, and the Appellate Division properly denied

the Debtor’s demand that it vacate that order. See, e.g., Naar v. LJ. Litwak & Co., Inc., 260

A.D.2d 613 (2d Dep't 1999); Essex v. Newman, 220 A.D.2d 639 (2d Dep't 1995); Bank Leumi

Trust Co. of New York v. Lightning Park, Inc., 149 A.D.2d 692 (1st Dep't 1995); 366 Fourth

Street Corp. v. Foxfire Enterprises, Inc., 540 N.Y.S.2d 489 (2d Dep't 1989).

               51.     A lifting of the stay for “cause” is governed by section 362(d)(1), which

provides, in relevant part, that “[o]n request of a party in interest and after notice and a hearing,

the court shall grant relief from the stay … (1) for cause…”

               52.     Here, given the limited scope of stay relief sought, the cause exists to

solve the problem created by the Debtor’s unfitness to manage its Property and to preclude

further looting of the Debtor’s estate while under this Court’s jurisdiction.

               53.     Although grounds exist, the Mortgagee does not support the appointment

of a trustee. The Debtor has represented that it would have financing in place by now, and the

Court ordered that the Debtor file a Plan by December 8. The Cash Collateral application is

silent on the Debtor’s progress. If the Debtor fails, the Mortgagee will promptly file a

liquidating plan. The Mortgagee respectfully suggests that in a simple real estate case, there are


                                                  13
      Case 1-19-44751-cec        Doc 61     Filed 12/03/19     Entered 12/03/19 16:20:19




few options for an exit from bankruptcy, and thus, a trustee is unnecessary to bring this case to

relatively early close.

                                         CONCLUSION

                WHEREFORE, the Mortgagee respectfully requests that the Court enter an order

denying the Debtor’s application, and that the Court grant such other relief as may be just and

proper.

Dated:          New York, New York
                December 3, 2019

                                              BACKENROTH FRANKEL & KRINSKY, LLP
                                              Attorneys for the Mortgagee

                                              By:    s/Mark A. Frankel
                                                     800 Third Avenue
                                                     New York, New York 10022
                                                     (212) 593-1100




                                                14
Case 1-19-44751-cec   Doc 61   Filed 12/03/19   Entered 12/03/19 16:20:19




                         Exhibit A
          Case 1-19-44751-cec         Doc 61   Filed 12/03/19   Entered 12/03/19 16:20:19


                                        Budget; October


Insurance                                                                 2,500.00

Equipment Financing                                                       2,715.27

Repairs/Maintenance
         Pest Control                                           500.00
         Fire Extinguisher                                      200.00
         Sprinkler                                            1,000.00
         Hvac                                                 1,000.00
         Elevator                                               550.00
         Equipment                                              500.00
         Cleaning                                             3,000.00
`        Misc. Supplies                                       1,500.00
                                                                          8,250.00

Utilities
            Electric                                          2,500.00
            Water & Sewer                                     1,000.00
            Gas                                               1,000.00
            Phone/Internet Services                           2,500.00
                                                                          7,000.00

Payroll                                                                  17,000.00

Office                                                                    6,000.00

Legal                                                                    30,000.00

Rental Commissions                                                       10,000.00

Owner Salary                                                             25,000.00

Capital Improvement/Furniture replacement                                 5,000.00

US Trustee Fee                                                            1,000.00

Accountant                                                                1,000.00

Taxes                                                                     6,000.00

(Good faith deposit for future lender to accrue each month)               2,000.00

Misc.                                                                     2,500.00

Total Expenses                                                                       125,965.27
Actual September '19 income                                                          126,626.16
          Case 1-19-44751-cec         Doc 61   Filed 12/03/19   Entered 12/03/19 16:20:19


                                        Budget; November

Insurance                                                                 2,500.00

Equipment Financing                                                       2,715.27

Repairs/Maintenance
         Pest Control                                           500.00
         Fire Extinguisher                                      200.00
         Sprinkler                                            1,000.00
         Hvac                                                 1,000.00
         Elevator                                               550.00
         Equipment                                              500.00
         Cleaning                                             3,000.00
`        Misc. Supplies                                       1,500.00
                                                                          8,250.00

Utilities
            Electric                                          2,500.00
            Water & Sewer                                     1,000.00
            Gas                                               1,000.00
            Phone/Internet Services                           2,500.00

                                                                          7,000.00

Payroll                                                                  17,000.00

Office                                                                    6,000.00

Legal                                                                    30,000.00

Rental Commissions                                                       10,000.00

Owner Salary                                                             25,000.00

Capital Improvement/Furniture replacement                                 5,000.00

US Trustee Fee                                                            1,000.00

Accountant                                                                1,000.00

Taxes                                                                     1,000.00

(Good faith deposit for future lender to accrue each month)              15,000.00

Misc.                                                                     2,000.00

Total Expenses                                                                       133,465.27
November '19 income projected                                                        135,000.00
          Case 1-19-44751-cec         Doc 61   Filed 12/03/19   Entered 12/03/19 16:20:19


                                        Budget; December

Insurance                                                                 2,500.00

Equipment Financing                                                       2,715.27

Repairs/Maintenance
         Pest Control                                           500.00
         Fire Extinguisher                                      200.00
         Sprinkler                                            1,000.00
         Hvac                                                 1,000.00
         Elevator                                               550.00
         Equipment                                              500.00
         Cleaning                                             3,000.00
`        Misc. Supplies                                       1,500.00
                                                                          8,250.00

Utilities
            Electric                                          2,500.00
            Water & Sewer                                     1,000.00
            Gas                                               1,000.00
            Phone/Internet Services                           2,500.00

                                                                          7,000.00

Payroll                                                                  17,000.00

Office                                                                    6,000.00

Legal                                                                    30,000.00

Rental Commissions                                                       10,000.00

Owner Salary                                                             25,000.00

Capital Improvement/Furniture replacement                                 5,000.00

US Trustee Fee                                                            1,000.00

Accountant                                                                1,000.00

Taxes                                                                     5,000.00

(Good faith deposit for future lender to accrue each month)              13,000.00

Misc.                                                                     5,000.00

Total Expenses                                                                       138,465.27
December '19 income projected                                                        140,000.00
Case 1-19-44751-cec   Doc 61   Filed 12/03/19   Entered 12/03/19 16:20:19




                         Exhibit B
              Case 1-19-44751-cec         Doc 61     Filed 12/03/19       Entered 12/03/19 16:20:19



Mark Frankel

From:               Mark Frankel
Sent:               Thursday, October 10, 2019 1:22 PM
To:                 Wayne Greenwald Esq. (grimlawyers@aol.com)
Subject:            1934 Cash Collateral Budget


Dear Wayne,

My client has reviewed the Debtor’s budget and has the following comments:

   1. Insurance: Please provide copies of declaration pages and invoices for payment including a record of amounts
      paid and amounts due.

   2. Equipment Financing: Please provide copies of leases and invoices for payment including a record of amounts
      paid and amounts due.

   3. Repairs and maintenance: The building is new so the amounts seem high. Please provide copies of contracts
      and invoices for payment including a record of amounts paid and amounts due. Also, please identify any insider
      relationship to Debtor’s members and or Debtor’s affiliates.

   4. Utilities: The amounts seem high for electric and phone and internet. Please provide copies of invoices for
      payment including a record of amounts paid and amounts due.

   5. Payroll: $17,000 per month is extraordinary. Please provide a breakdown with names of employees, job
      description, compensation rate, and any identify any insider relationship to Debtor’s members and or Debtor’s
      affiliates.

   6. Office fee: disallowed

   7. Legal fees: Please identify firms to be retained, services to be performed and compensation rate. If agreed,
      payment will be subject to Bankruptcy Court approval. Also, please identify any insider relationship to Debtor’s
      members and or Debtor’s affiliates.

   8. Rental Commission: Please provide brokerage agreement. Please note that as condition to use of cash
      collateral, the mortgagee demands right to approve proposed leases. Also, please identify any insider
      relationship to Debtor’s members and or Debtor’s affiliates.

   9. Insider salaries: disallowed

   10. Capital Improvements and Furniture: Please provide copies of existing agreements for such items, including
       invoices for payment and a record of amounts paid and amounts due. As condition to use of cash collateral, the
       mortgagee demands right to approve proposed expenditures. Also, please identify any insider relationship to
       Debtor’s members and or Debtor’s affiliates.

   11. US Trustee Fees: Allowed.

   12. Accounting Fees: Please identify firm to be retained, services to be performed and compensation rate. If
       agreed, payment will be subject to Bankruptcy Court approval. Also, please identify any insider relationship to
       Debtor’s members and or Debtor’s affiliates.

                                                           1
                Case 1-19-44751-cec       Doc 61      Filed 12/03/19     Entered 12/03/19 16:20:19



   13. Real Estate Taxes: Must be escrowed with Mortgagee pending payment.

   14. Good faith deposit to lender: Disallowed.

   15. Miscellaneous: 2% appears reasonable, but must be itemized on operating reports.

I will be out for the holidays from Saturday until October 23. If you have emergency expenses that must be paid before
an order is entered, please itemize them today or early tomorrow for my client’s review and pre‐approval to avoid
delays during the holidays.

Best Regards,

Mark Frankel
Backenroth Frankel & Krinsky, LLP
800 Third Avenue, Floor 11
New York, New York 10022
(212) 593-1100




                                                           2
Case 1-19-44751-cec   Doc 61   Filed 12/03/19   Entered 12/03/19 16:20:19




                         Exhibit C
               Case 1-19-44751-cec          Doc 61      Filed 12/03/19      Entered 12/03/19 16:20:19



Mark Frankel

From:                grimlawyers@aol.com
Sent:                Sunday, November 3, 2019 12:35 PM
To:                  Mark Frankel
Subject:             1934 Bedford - checks needed
Attachments:         1934 Roof repair invoice.jpg; 1934 Bernie Glass invoice.pdf




CONFIDENTIALITY STATEMENT
This message is intended only for the personal and confidential use of the recipient(s) named above. This message may
be a privileged and confidential attorney-client communication. If you are not the intended recipient or their agent, you
have received this document in error and any review, dissemination, distribution, or copying of this message is prohibited.
If you have received this communication in Error, please notify us at 212-983-1922 and delete the original message.

Thank you.

MESSAGE


Mark

The debtor advises it neeeds to cut checks for the followint expemses:

1) Bernie's Glass:     $1,200 Glass door deposit
2) ADA Painting:       $1,200 Roof repair deposit

Invoices evidencing those expenses are annexed.

Pleasae advise if the debtor can issue the checks.

Thanks and regards

wg
From

WAYNE GREENWALD, P.C.
Attorneys
at 475 Park Ave S-26th Floor
New York, New York 10016
212-983-1922
Fax 877-254-1003
E-mail: grimlawyers@aol.com




                                                             1
Case 1-19-44751-cec   Doc 61   Filed 12/03/19   Entered 12/03/19 16:20:19




                         Exhibit D
Case 1-19-44751-cec   Doc 61
                          54   Filed 12/03/19
                                     11/20/19   Entered 12/03/19
                                                        11/20/19 16:20:19
                                                                 15:09:33
Case 1-19-44751-cec   Doc 61
                          54   Filed 12/03/19
                                     11/20/19   Entered 12/03/19
                                                        11/20/19 16:20:19
                                                                 15:09:33
Case 1-19-44751-cec   Doc 61
                          54   Filed 12/03/19
                                     11/20/19   Entered 12/03/19
                                                        11/20/19 16:20:19
                                                                 15:09:33
Case 1-19-44751-cec   Doc 61
                          54   Filed 12/03/19
                                     11/20/19   Entered 12/03/19
                                                        11/20/19 16:20:19
                                                                 15:09:33
Case 1-19-44751-cec   Doc 61
                          54   Filed 12/03/19
                                     11/20/19   Entered 12/03/19
                                                        11/20/19 16:20:19
                                                                 15:09:33
Case 1-19-44751-cec   Doc 61
                          54   Filed 12/03/19
                                     11/20/19   Entered 12/03/19
                                                        11/20/19 16:20:19
                                                                 15:09:33
Case 1-19-44751-cec   Doc 61
                          54   Filed 12/03/19
                                     11/20/19   Entered 12/03/19
                                                        11/20/19 16:20:19
                                                                 15:09:33
Case 1-19-44751-cec   Doc 61
                          54   Filed 12/03/19
                                     11/20/19   Entered 12/03/19
                                                        11/20/19 16:20:19
                                                                 15:09:33
Case 1-19-44751-cec   Doc 61
                          54   Filed 12/03/19
                                     11/20/19   Entered 12/03/19
                                                        11/20/19 16:20:19
                                                                 15:09:33
Case 1-19-44751-cec   Doc 61
                          54   Filed 12/03/19
                                     11/20/19   Entered 12/03/19
                                                        11/20/19 16:20:19
                                                                 15:09:33
Case 1-19-44751-cec   Doc 61
                          54   Filed 12/03/19
                                     11/20/19   Entered 12/03/19
                                                        11/20/19 16:20:19
                                                                 15:09:33
Case 1-19-44751-cec   Doc 61
                          54   Filed 12/03/19
                                     11/20/19   Entered 12/03/19
                                                        11/20/19 16:20:19
                                                                 15:09:33
Case 1-19-44751-cec   Doc 61   Filed 12/03/19   Entered 12/03/19 16:20:19




                         Exhibit E
Case 1-19-44751-cec   Doc 61   Filed 12/03/19   Entered 12/03/19 16:20:19
Case 1-19-44751-cec   Doc 61   Filed 12/03/19   Entered 12/03/19 16:20:19
Case 1-19-44751-cec   Doc 61   Filed 12/03/19   Entered 12/03/19 16:20:19
Case 1-19-44751-cec   Doc 61   Filed 12/03/19   Entered 12/03/19 16:20:19




                         Exhibit F
Case 1-19-44751-cec   Doc 61   Filed 12/03/19   Entered 12/03/19 16:20:19
Case 1-19-44751-cec   Doc 61   Filed 12/03/19   Entered 12/03/19 16:20:19
Case 1-19-44751-cec   Doc 61   Filed 12/03/19   Entered 12/03/19 16:20:19




                         Exhibit G
Case 1-19-44751-cec   Doc 61   Filed 12/03/19   Entered 12/03/19 16:20:19
Case 1-19-44751-cec   Doc 61   Filed 12/03/19   Entered 12/03/19 16:20:19
Case 1-19-44751-cec   Doc 61   Filed 12/03/19   Entered 12/03/19 16:20:19
Case 1-19-44751-cec   Doc 61   Filed 12/03/19   Entered 12/03/19 16:20:19
Case 1-19-44751-cec   Doc 61   Filed 12/03/19   Entered 12/03/19 16:20:19
Case 1-19-44751-cec   Doc 61   Filed 12/03/19   Entered 12/03/19 16:20:19
Case 1-19-44751-cec   Doc 61   Filed 12/03/19   Entered 12/03/19 16:20:19
Case 1-19-44751-cec   Doc 61   Filed 12/03/19   Entered 12/03/19 16:20:19
Case 1-19-44751-cec   Doc 61   Filed 12/03/19   Entered 12/03/19 16:20:19
Case 1-19-44751-cec   Doc 61   Filed 12/03/19   Entered 12/03/19 16:20:19
Case 1-19-44751-cec   Doc 61   Filed 12/03/19   Entered 12/03/19 16:20:19
Case 1-19-44751-cec   Doc 61   Filed 12/03/19   Entered 12/03/19 16:20:19
